Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 8, 2020

                                     No. 04-19-00188-CR

                                   Hardy Burl PURVIS IV,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-0050-CR-B
                           Honorable William Old, Judge Presiding


                                        ORDER
         Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on February 18, 2020.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court